           Case 1:20-cv-00860-APM Document 50 Filed 07/17/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

WESTERN WATERSEDS PROJECT, et al.,                   )
                                                     )
                         Plaintiffs,                 )
                                                     )
      v.                                             )   Case No. 1:20-cv-860
                                                     )
DAVID BERNHARDT, in his official capacity            )
as Secretary of the Interior, et al.,                )
                                                     )
                         Federal Defendants,         )
                                                     )
STATE OF WYOMING,                                    )
                                                     )
                        Defendant-Intervenor,        )
                                                     )
and                                                  )
                                                     )
UPPER GREEN RIVER CATTLE,                            )
ASSOCIATION, et al.,                                 )
                                                     )
                    Defendant-Intervenors.           )
_______________________________________              )
                                                     )

                                            ORDER

       Pending before this court is a motion from Federal Defendants to consolidate this case

with Center for Biological Diversity and Sierra Club v. Bernhardt, et al., No. 1:20-cv-855

(D.D.C.). Upon consideration of the relevant papers, evidence, and arguments, it is

ORDERED that:

       (1) Case Nos. 20-860 and 20-855 are CONSOLIDATED;

       (2) All filings in these consolidated cases shall be made only in the first-filed case,

No. 20-855; and

       (3) The Clerk is directed to administratively close No. 20-860.

       SO ORDERED.
                                                1
Case 1:20-cv-00860-APM Document 50 Filed 07/17/20 Page 2 of 2




DATED: ____, 2020          Amit P.          Digitally signed by Amit
                                            P. Mehta

                           Mehta            Date: 2020.07.17
                                            15:51:19 -04'00'
                           ______________________________________
                           Hon. Amit Mehta
                           United States District Judge




                              2
